A deposit of $19,910 was made with the appellant bank in the name of "Clerk of Courts, Harrison County, Jean A. Smith, Cadiz, Ohio."
On the clerk's books, the deposit is broken down into seven different items, some of which are clearly county funds, while the largest item is $11,928.30, representing moneys held by the clerk of courts pending the outcome of litigation to be paid to litigants upon termination of litigation and upon order of court.
The Board of Tax Appeals found some of the items to be county funds and not subject to tax, and that other items were not the property of Harrison County and were taxable deposits. *Page 496 
It is from this decision of the Board of Tax Appeals that this appeal is perfected.
The single issue in this case is whether this deposit with The First National Bank of Cadiz is a deposit in its entirety belonging to the county and included in one of the exceptions from tax under the provisions of subsection (C) of Section5725.03, Revised Code.
The statute exempts deposits belonging to the county. If these funds, deposited as above indicated, are county funds, they are free from tax. If they are funds belonging to the various payees or beneficiaries, then they are subject to tax.
Nothing in the nature of this deposit indicates that the funds are trust funds or belong to any one other than Harrison County. It is a general, unsegregated deposit in no wise earmarked, withdrawable by the Clerk of Courts of Harrison County. The books of the clerk's office have no effect on or relationship to this deposit. Busher, Clerk of Courts, v.Fulton, Supt., 128 Ohio St. 485, 191 N.E. 752; State, ex rel.Fulton, Supt., v. Main, Sheriff, 128 Ohio St. 457,191 N.E. 742; Pure Oil Co. v. Peck, Tax Commr., 162 Ohio St. 375,123 N.E.2d 428.
The fund is property belonging to the county. State, ex rel.Williams, v. Glander, Tax Commr., 148 Ohio St. 188,74 N.E.2d 82; Lawrence v. American Surety Co. of N. Y., 263 Mich. 586,249 N.W. 3.
This deposit is a general deposit forming a part of the funds of the clerk's office. The clerk is an elected county official, and property owned by the clerk of courts, as such official, belongs to Harrison County.
The decision of the Board of Tax Appeals, holding a portion of these funds subject to tax, is unreasonable and unlawful and must be, and hereby is, reversed.
Decision reversed.
GRIFFITH and PHILLIPS, JJ., concur. *Page 497